Holmes, J.,
concurring in judgment. I concur in the judgment in this matter, but, in so doing, I feel it necessary to comment on a number of points discussed in the majority opinion.
First, I must note that I believe R. C. 307.01(B) to be constitutional, and so stated in my concurrence in State, ex rel. Johnston, v. Taulbee (1981), 66 Ohio St. 2d 417. Therefore, the procedures set forth in such section of law should have been followed in the first instance. Under such section, if the county commissioners for any reason do not comply with the budget request of the court, the judge may bring a mandamus action in the Court of Appeals of the district.
I am in agreement with the majority that this court has previously held that where the board of county commissioners fails, or refuses, to comply with an ex parte order of the common pleas court requesting certain furnishings and equipment, the judge may enforce his order by way of mandamus or by proceedings in contempt. In re Appropriation for 1979 (1980), 62 Ohio St. 2d 99; State, ex rel. Edwards, v. Murray (1976), 48 Ohio St. 2d 303; Zangerle v. Court of Common Pleas (1943), *432141 Ohio St. 70. However, it is my view that the enactment of R. C. 307.01(B) has not changed the possible alternative routes of the common pleas court to test the determination of the board of county commissioners. As stated, the common pleas court may stül proceed to mandamus where upon submission of a budget request the commissioners have failed to comply. Also, the statute makes specific reference to the exercise of the common pleas court of its contempt powers by using the following language:
“***If, prior to the filing of an action under Chapter 2731. of the Revised Code or during the pendency of the action, any judge of the court exercises the contempt power of the court of common pleas in order to obtain the amount of money in dispute, the judge shall not order the imprisonment of any member of the board of county commissioners notwithstanding sections 2705.02 to 2705.06 of the Revised Code.”
I also agree with the majority here that where a judge of the common pleas court has gone the ex parte order route and ordered the board of county commissioners to provide for certain needs, and the board disagrees, the proper approach is for the board to appeal from the final order of the court, holding it to be in contempt — not an appeal from the ex parte order of the court, issued without benefit of a hearing or record made upon which an adequate appeal could be taken. To this extent, I also agree that the majority is correct in disavowing the applicable language in In re Appropriation, supra.
Relative to the latter point of the necessity of making a proper record for an appeal, I note the necessity of the trial court at such hearing to make an appropriate showing of the emergency or necessity of the county commissioners being ordered to purchase specific property from a specific merchant to furnish a courtroom, without the attendant legal requirement normally required of them to advertise for competitive bids. I am aware of the law which provides that a court has the inherent power to order, and to enforce its order, that which is reasonable and proper for the efficient operation of the court, and that a co-equal branch of government should not evade the province of the court to make a determination as to what are the reasonable needs of the court. However, as stated in the *433majority opinion, in citing State, ex ret. Findley, v. Pfeiffer (1955), 163 Ohio St. 149, “a court cannot exercise its inherent power to order a board of county commissioners to act unless the court’s order is reasonable and necessary for the proper and efficient operation of the court.” The question that may be posed here is whether an order of the court which would require the commissioners to do that which is contrary to law, i.e., purchase goods without bidding procedures, is a reasonable order. A reviewing court could well hold that it was not.
I would agree with the majority here that there being no final appealable order, this appeal should be dismissed.